Citation Nr: 1521910	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-31 043 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to July 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Philadelphia, Pennsylvania RO.  In September 2014 a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is in the claims file.

The claim on appeal was presented as one of service connection for PTSD.  Under the U.S. Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) it has been addressed as a claim of service connection for a psychiatric disability, however diagnosed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he suffers from a psychiatric disability due to a stressor event in service.  Specifically, he alleges that about four months after he was sent to Vietnam, he was transferred to the 512th Quartermasters unit and put in charge of a tanker for hauling water to various posts.  He testified that on his third or fourth day with the unit while making a run from Long Binh, the road gave way and the tanker in front of him rolled or slid down the mountain and was destroyed; the Veteran testified that the driver in the other truck, another individual from his unit, was killed in the crash.  

A review of the claims file found that VA has not attempted to verify the Veteran's alleged stressor through the U.S. Army and Joint Services Records Research Center (JSSRC).  As the alleged stressor event appears to be one eminently capable of verification (the individual allegedly killed in the incident was one from the Veteran's unit, and the Veteran should be able to identify an approximate time-frame and location), verification of the event must be sought on remand.  Development of medical evidence thereafter is also indicated.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to provide detailed information regarding his alleged stressor event in Vietnam, including a limited time frame for when the event occurred, the unit in which he was serving when it occurred, and the approximate date, location where the incident occurred.  His response should be forwarded to the JSRRC, with a request that that organization attempt to verify the claimed stressor.  If the information he provides is insufficient, he must be so notified and offered opportunity to supplement the information.  If the stressor event cannot be verified, the file must be so annotated, and the Veteran must be so notified.

2.  After the above-sought development is completed, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the nature and likely etiology of any current acquired psychiatric disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each acquired psychiatric disability entity found.  Specifically, does the Veteran have a diagnosis of PTSD related to a verified stressor event in service?  If no acquired psychiatric disability is diagnosed, please reconcile that conclusion with the medical evidence in the record.
(b) Please identify the most likely etiology for any/each acquired psychiatric disability entity (other than PTSD) diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (to include as due to a corroborated event in service)?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should then review the expanded record and readjudicate the issue on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

